DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final rejection on the merits of this application. Claims 1, 3-14, and 16-19 are rejected and currently pending, as discussed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Response to Arguments
Applicant's arguments filed 07/05/2022 regarding Claims 1, 3-14, and 16-19 have been fully considered.
Applicant’s arguments with respect to the 35 U.S.C. 101 rejections of Claims 1, 3-13 and 16-19 have been fully considered and are persuasive.  The rejections of 12/17/2021 has been withdrawn. The rejection to Claim 14 is maintained, as discussed further below.

Applicant’s arguments with respect to claim(s) 1, 3-14, and 16-19 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The rejections of 12/17/2021 has been withdrawn. A new rejection is made in view of the amended claims.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	"dynamic map estimation component" in Claim 14. Per Applicant’s Remarks, filed 07/05/2022, pg. 17, Section 14, this component will be interpreted to cover only a component that forms a dynamic map as a set of locations with risk density below a threshold.
b.	"route planner" in Claim 14. Per Applicant’s Remarks, filed 07/05/2022, pg. 17, Section 14, this planner will be interpreted to cover only an optimal rapidly exploring random tree planner (RRT*).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 13, and 14 recites the broad recitation "determining a density over locations in the environment from the sensor data", and the claim also recites "including determining an occupancy density p(q) where q represents a location in a two-dimensional or three-dimensional physical environment of the vehicle" which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It is unclear as to whether the determination of the occupancy density p(q) is clarifying the determination of the density, or whether a separate density and occupancy density are determined. Additionally, if the density and occupancy density are separate calculations, it is unclear as to how they differ, as anything that reads on the occupancy density will also read on the density.
For the purposes of examination, in particular in Claim 18, any density function over locations in the environment that relate to the occupancy at each location will read on both limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because it is directed to an abstract idea without significantly more.

Regarding Independent Claim 14:
Step 1: Claim 14 is a system claim that includes a sensor system, a computer-implemented route planner, and a computer-implemented dynamic map estimation component all configured to perform the steps of “acquiring sensor data…”, “determining a density…”, “determining a velocity field…”, “determining a risk map…”, and “determining a path…” Thus, the claim is directed to a process.
Step 2A Prong 1: Claim 14 recites the computer-implemented steps of “determining”, “determining”, “determining”, and “determining”. These limitations recite an abstract idea which is directed to a mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claim recites the additional step of “acquiring”, which constitutes insignificant extra-solution activity as it is no more than mere necessary data gathering and does not impose any meaningful limits on practicing the abstract idea. Additionally, the claim recites the additional elements of a sensor system, a dynamic map estimation component, and a route planner. These limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere data gathering and instructions to apply the exception using generic computer components, the same analysis applies in Step 2B as discussed above in Step 2A Prong 2. Therefore, independent Claim 14 is ineligible.
The limitation of “determining a path toward a destination location using the risk map” is considered a mental process, as the step of determining a path could practically be performed in the human mind. In order to provide practical application for Claim 14, the step of “causing the vehicle to traverse at least an initial portion of the path”, as claimed in independent Claims 1 and 13, must be present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, 9-11, 13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170256071 A1, with an earliest priority date of 06/06/2014, hereinafter “Laugier”, in view of US 20190113927 A1, filed 10/02/2018, hereinafter “Englard”.
	Examiner notes that Laugier incorporates by reference “An Efficient Formulation of the Bayesian Occupation Filter for Target Tracking in Dynamic Environments” (hereinafter Tay), on which Laugier is a named author. Tay, while not directly relied on by the Examiner, is used to provide evidence of inherency, as discussed below.

Regarding Claim 1, Laugier teaches:
A method for vehicle navigation comprising planning a route from a current location of a vehicle to a destination location in an environment, the planning including: 
See at least [0084]-[0085] and figure 4
acquiring sensor data characterizing locations of objects in the environment, at least some of the objects being non-permanent moving objects; 
See at least [0069]-[0069] and figure 2, sensor block 11 which includes a laser telemeter which outputs sensor data that characterizes the presence of obstacles and their position
See at least [0130], wherein the obstacles include dynamic (non-permanent, moving) objects
See at least [0070], wherein the observation data, which is sensor data characterizing locations of objects in the environment, is acquired by the analysis device
See at least [0054], wherein the observation data at an iteration k is labeled Zk
See at least [0097]-[0098] and figure 4, step 103, wherein this acquired sensor data Zk is used to determine the occupancy and motion (velocity field), discussed further below
determining a density over locations in the environment from the sensor data, 
See at least [0045], wherein a spatial grid is decomposed into discrete cells
See at least [0072] and figure 5, wherein the spatial grid represents a portion of the environment of the vehicle as viewed from above, or a two-dimensional physical environment of the vehicle
See at least [0048], wherein C identifies a cell in the spatial grid, or a discrete region in the environment
See at least [0015]-[0016], wherein each cell C contains a set of particles, each with a respective position and velocity, corresponding to locations in the environment
See at least [0002]-[0003], wherein a first probability of occupancy of each cell C of the spatial grid is determined, or a first occupancy density over a discrete set of locations, modeling the operation of the block of sensors
See at least [0063], wherein the sensor model, or the first probability function, is P(Z|O, V, C)
See at least [0076], wherein P(Z|O, V, C) for sensor data zk for an iteration k gives a probability density function P for an instantaneous occupancy grid at iteration k
including determining an occupancy density p(q) where q represents a location in a two- dimensional or three-dimensional physical environment of the vehicle; 
See at least [0003]-[0004], wherein BOF is used to determine a second probability of occupancy of each cell C of the spatial grid is determined, or a second occupancy density over a discrete set of locations
See at least [0107], wherein in step 103 of figure 4, equation Pk(occ, vik|Z,C) is used to determine the second occupancy probability P resulting from Bayesian Occupancy Filtering (BOF) of a location in the environment C (as discussed above) with sensor data Z. 
See at least [0064] and [0124], wherein the cells C of the grid and the occupancy probability are discrete
Per Applicant’s Specification, pg. 7, lines 21-25, a smoothing of the occupancy probability over discrete set of locations (a grid) is one approach to computing the occupancy density function p(q).
BOF inherently smooths occupancy probability density. See Tay (incorporated by reference by Laugier), Section 6, page 16, wherein BOF provides a form of temporal smoothing in determining occupancy probability densities. 
determining a velocity field over locations in the environment from the density and at least one prior density determined from prior sensor data; 
See at least [0052]-[0053], wherein V represents the velocity vector at corresponding cell C
See at least [0126], [0129], [0131], [0133], and figure 5 wherein each occupied cell C of the spatial grid contains a velocity vector and a velocity field is determined
See at least [0107], wherein in step 103 of figure 4, equation Pk(occ, vik|Z,C) is used to determine the probability P representing the velocities vik in the velocity field resulting from Bayesian Occupancy Filtering (BOF) of a location in the environment C (as discussed above) with sensor data Z. 
See at least [0107], where P is a function of β for cells occupied by dynamic objects, and see at least [0105], wherein β is a function of α for cells occupied by dynamic objects, and see at least [0104], wherein α is a function of wk-1 for cells occupied by dynamic objects.
See at least [0103], wherein wk-1  is dependent on Pk-1(O, V|zk-1) or P(Ok-1, Vk-1), which are both equivalent to the occupancy density O and velocity field V determined from prior sensor data z at the previous iteration k-1, as also shown in [0086]-[0088]
See at least [0103]-[0107], wherein the first occupancy probability density P(Z|O, V, C) and a prior iteration’s second occupancy probability density Pk-1(O, V) are used to calculate Pk(occ, vik|Z,C), which includes the determined velocity field as discussed above
Therefore, the determination of the velocity field at iteration k uses both a current density and a prior density determined from prior sensor data
determining a risk map for locations in the environment from the density and the velocity field; 
See at least [0129]-[0130], wherein the occupancy probability density is thresholded to determine an expected future state of the environment, or an expected occupancy at each location q in the environment of the vehicle
Per Applicant’s Specification, pg. 5, lines 15-20, the risk map is equivalent to a risk density, the expected occupancy at a point q 
using the risk map in a route planning procedure;
See at least [0129]-[0130] and figure 5, step 105, wherein the expected future occupancy state, or risk map, is used to perform actions or decisions made by the vehicle, such as automatic braking
Laugier remains silent on:
determining a path toward the destination location 
and causing the vehicle to traverse at least an initial portion of the path.
Englard teaches:
determining a path toward the destination location 
See at least [0212] and figure 18, step 966, wherein navigation data is received to guide the autonomous vehicle toward a destination location is received
See at least [0213]-[0215] and figure 18, step 970, wherein cost maps representing the risk in a cell of the map grid are generated and used to determine a grid path toward the destination
and causing the vehicle to traverse at least an initial portion of the path.
See at least [0216] and figure 18, step 972, wherein the autonomous vehicle is maneuvered toward the destination to follow the grid path
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Laugier with Englard’s technique of determining a path toward the destination location and causing the vehicle to traverse the path. It would have been obvious to modify because doing so enables autonomous vehicles to efficiently process sensor data to determine the most appropriate maneuvers in view of safety, as recognized by Englard (see at least [0004], [0006], [0042], and [0044]-[0045]).

Regarding Claim 3, Laugier and Englard in combination disclose all of the limitations of Claim 1 as discussed above, and Laugier remains silent on:
wherein the vehicle is an autonomous vehicle.
However, Laugier does teach the vehicle having automatic functions, see at least [0129]-[0130] wherein the actions or decisions made as a result of the risk map include automatic braking
Englard teaches:
wherein the vehicle is an autonomous vehicle.
See at least [0046]-[0047], wherein the vehicle controlled is an autonomous vehicle
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Laugier with Englard’s technique of controlling an autonomous vehicle. It would have been obvious to modify because doing so enables autonomous vehicles to efficiently process sensor data to determine the most appropriate maneuvers in view of safety, as recognized by Englard (see at least [0004], [0006], [0042], and [0044]-[0045]).

Regarding Claim 4, Laugier and Englard in combination disclose all of the limitations of Claim 1 as discussed above, and Laugier remains silent on:
wherein determining the velocity field comprises clustering the density.
Englard teaches:
wherein determining the velocity field comprises clustering the density.
Per Applicant’s Specification, pg. 8, lines 8-10, the occupancy density p(q), when using the clustering technique, comprises the location information output of the sensor system 110.
See at least [0086], wherein the sensor data output is in the form of point cloud data, equivalent to p(q)
See at least [0088], wherein the point cloud data represents the sensed environment around the vehicle
See at least [0089], wherein the point cloud data is clustered to identify objects within the environment. Each cluster of the point cloud data corresponds to a sensed object.
See at least [0134], wherein an occupancy grid represents whether an object identified from the point cloud occupies each cell
See at least [0137]-[0138], wherein each cell of an occupancy grid contains the inferred, or determined direction and speed of the object corresponding to the cell. The direction and speed are determined by looking at the identified objects, or clusters of point cloud data, over time. The direction and speed are equivalent to a velocity vector, over each cell in an occupancy grid, this is equivalent to a velocity vector field. 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Laugier with Englard’s technique of clustering p(q) in order to determine the velocity. It would have been obvious to modify because doing so enables autonomous vehicles to efficiently process sensor data to determine the most appropriate maneuvers in view of safety, as recognized by Englard (see at least [0004], [0006], [0042], and [0044]-[0045]).

Regarding Claim 5, Laugier and Englard in combination disclose all of the limitations of Claim 4 as discussed above, and Laugier remains silent on:
wherein determining the velocity field further comprises for at least some of the clusters of density determining a velocity associated with the cluster.
Englard teaches:
wherein determining the velocity field further comprises for at least some of the clusters of density determining a velocity associated with the cluster.
See at least [0124], wherein the point cloud data is used to determine the speed of each object. As discussed above, a detected object from the point cloud is equivalent to a cluster.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Laugier with Englard’s technique of determining a velocity for each cluster. It would have been obvious to modify because doing so enables autonomous vehicles to efficiently process sensor data to determine the most appropriate maneuvers in view of safety, as recognized by Englard (see at least [0004], [0006], [0042], and [0044]-[0045]).

Regarding Claim 6, Laugier and Englard in combination disclose all of the limitations of Claim 5 as discussed above, and Laugier remains silent on:
wherein determining a velocity associated with the cluster includes using a location of the cluster and a location of a corresponding cluster determined from the prior density.
Englard teaches:
wherein determining a velocity associated with the cluster includes using a location of the cluster and a location of a corresponding cluster determined from the prior density. 
See at least [0138], wherein the velocity associated with each object (cluster) comprises taking the change in position of each object between a succession of occupancy grids over time, or a position of a specific object and a position of the object with the same unique identifier (corresponding cluster) in the prior occupancy grid, which represents the prior density p(q), or the prior point cloud. 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Laugier with Englard’s technique of determining a velocity for each cluster using a location of the cluster and a location determined from the prior density. It would have been obvious to modify because doing so enables autonomous vehicles to efficiently process sensor data to determine the most appropriate maneuvers in view of safety, as recognized by Englard (see at least [0004], [0006], [0042], and [0044]-[0045]).

Regarding Claim 9, Laugier and Englard in combination disclose all of the limitations of Claim 1 as discussed above, and Laugier additionally teaches:
wherein determining a risk map includes accentuating the density in directions associated with movement in the environment.
See at least [0129]-[0130], wherein the occupancy probability density is thresholded to determine an expected future state of the environment, or an expected occupancy at each location q in the environment of the vehicle
Per Applicant’s Specification, pg. 5, lines 15-20, the risk map is equivalent to a risk density, the expected occupancy at a point q 
See at least [0058]-[0061], wherein determining an expected future state of the environment uses the dynamic prediction model equivalent to the product of P(O|O−1) and P(V|V−1), where P(O|O−1) represents the occupancy probability density as described in Claim 1, based on a known previous density iteration, and P(V|V−1) represents the distribution of the velocity field as described in Claim 1, based on a known previous velocity field. 
Therefore, when determining an expected future state of the environment, as Laugier uses to determine the risk map, the current density is multiplied by, or accentuated in the direction of, the current velocity field.

Regarding Claim 10, Laugier and Englard in combination disclose all of the limitations of Claim 1 as discussed above, and Laugier additionally teaches:
wherein determining a risk map includes thresholding the density.
See at least [0129]-[0130], wherein determining the expected occupancy at a point and generating a risk map comprises evaluating risks of collisions between the vehicle and objects corresponding to cells for which the probability density of occupancy is greater than a given occupancy threshold
Per Applicant’s Specification, pg. 5, lines 15-20, the risk map is equivalent to a risk density, the expected occupancy at a point q 

Regarding Claim 11, Laugier and Englard in combination disclose all of the limitations of Claim 1 as discussed above, and Laugier remains silent on:
wherein determining the path toward the destination further includes using a static map of the environment.
Englard teaches:
wherein determining the path toward the destination further includes using a static map of the environment.
See at least [0212] and figure 18, step 966, wherein determining the path toward the destination includes using navigation data
See at least [0094], wherein the navigation data is determined from map data, representing a digital map of the area the vehicle is currently traversing, or the environment of the vehicle.
See at least figure 4, wherein mapping component 230 is separate from the sensor and perception components that detect dynamic objects
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Laugier with Englard’s technique of determining a path using a static map of the environment. It would have been obvious to modify because doing so enables autonomous vehicles to efficiently process sensor data to determine the most appropriate maneuvers in view of safety, as recognized by Englard (see at least [0004], [0006], [0042], and [0044]-[0045]).

Regarding Claim 13, Laugier teaches:
A navigation system comprising a controller configured to plan a route from a current location of a vehicle to a destination location in an environment, the planning including: 
See at least [0065]-[0066], microprocessor 21 of analysis device 21 in vehicle 10
acquiring sensor data characterizing locations of objects in the environment, at least some of the objects being non-permanent moving objects; 
See at least [0069]-[0069] and figure 2, sensor block 11 which includes a laser telemeter which outputs sensor data that characterizes the presence of obstacles and their position
See at least [0130], wherein the obstacles include dynamic (non-permanent, moving) objects
See at least [0070], wherein the observation data, which is sensor data characterizing locations of objects in the environment, is acquired by the analysis device
See at least [0054], wherein the observation data at an iteration k is labeled Zk
See at least [0097]-[0098] and figure 4, step 103, wherein this acquired sensor data Zk is used to determine the occupancy and motion (velocity field), discussed further below
determining a density over locations in the environment from the sensor data, 
See at least [0045], wherein a spatial grid is decomposed into discrete cells
See at least [0072] and figure 5, wherein the spatial grid represents a portion of the environment of the vehicle as viewed from above, or a two-dimensional physical environment of the vehicle
See at least [0048], wherein C identifies a cell in the spatial grid, or a discrete region in the environment
See at least [0015]-[0016], wherein each cell C contains a set of particles, each with a respective position and velocity, corresponding to locations in the environment
See at least [0002]-[0003], wherein a first probability of occupancy of each cell C of the spatial grid is determined, or a first occupancy density over a discrete set of locations, modeling the operation of the block of sensors
See at least [0063], wherein the sensor model, or the first probability function, is P(Z|O, V, C). 
See at least [0076], wherein P(Z|O, V, C) for sensor data zk for an iteration k gives a probability density function for an instantaneous occupancy grid at iteration k
including determining an occupancy density p(q) where q represents a location in a two- dimensional or three-dimensional physical environment of the vehicle;
See at least [0003]-[0004], wherein BOF is used to determine a second probability of occupancy of each cell C of the spatial grid is determined, or a second occupancy density over a discrete set of locations
See at least [0107], wherein in step 103 of figure 4, equation Pk(occ, vik|Z,C) is used to determine the second occupancy probability P resulting from Bayesian Occupancy Filtering (BOF) of a location in the environment C (as discussed above) with sensor data Z. 
See at least [0064] and [0124], wherein the cells C of the grid and the occupancy probability are discrete
Per Applicant’s Specification, pg. 7, lines 21-25, a smoothing of the occupancy probability over discrete set of locations (a grid) is one approach to computing the occupancy density function p(q).
BOF inherently smooths occupancy probability density. See Tay (incorporated by reference by Laugier), Section 6, page 16, wherein BOF provides a form of temporal smoothing in determining occupancy probability densities.  Application No. 16/741,0394Docket No.: 70009-D70001 Amendment dated June 13, 2022 After Final Office Action of December 17, 2021 
determining a velocity field over locations in the environment from the density and at least one prior density determined from prior sensor data; 
See at least [0052]-[0053], wherein V represents the velocity vector at corresponding cell C
See at least [0126], [0129], [0131], [0133], and figure 5 wherein each occupied cell C of the spatial grid contains a velocity vector and a velocity field is determined
See at least [0107], wherein in step 103 of figure 4, equation Pk(occ, vik|Z,C) is used to determine the probability P representing the velocities vik in the velocity field resulting from Bayesian Occupancy Filtering (BOF) of a location in the environment C (as discussed above) with sensor data Z. 
See at least [0107], where P is a function of β for cells occupied by dynamic objects, and see at least [0105], wherein β is a function of α for cells occupied by dynamic objects, and see at least [0104], wherein α is a function of wk-1 for cells occupied by dynamic objects.
See at least [0103], wherein wk-1  is dependent on Pk-1(O, V|zk-1) or P(Ok-1, Vk-1), which are both equivalent to the occupancy density O and velocity field V determined from prior sensor data z at the previous iteration k-1, as also shown in [0086]-[0088]
See at least [0103]-[0107], wherein the first occupancy probability density P(Z|O, V, C) and a prior iteration’s second occupancy probability density Pk-1(O, V) are used to calculate Pk(occ, vik|Z,C), which includes the determined velocity field as discussed above
Therefore, the determination of the velocity field at iteration k uses both a current density and a prior density determined from prior sensor data
determining a risk map for locations in the environment from the density and the velocity field; 
See at least [0129]-[0130], wherein the occupancy probability density is thresholded to determine an expected future state of the environment, or an expected occupancy at each location q in the environment of the vehicle
Per Applicant’s Specification, pg. 5, lines 15-20, the risk map is equivalent to a risk density, the expected occupancy at a point q 
using the risk map in a route planning procedure;
See at least [0129]-[0130] and figure 5, step 105, wherein the expected future occupancy state, or risk map, is used to perform actions or decisions made by the vehicle, such as automatic braking
Laugier remains silent on:
determining a path toward the destination location 
and causing the vehicle to traverse at least an initial portion of the path.
Englard teaches:
determining a path toward the destination location 
See at least [0212] and figure 18, step 966, wherein navigation data is received to guide the autonomous vehicle toward a destination location is received
See at least [0213]-[0215] and figure 18, step 970, wherein cost maps representing the risk in a cell of the map grid are generated and used to determine a grid path toward the destination
and causing the vehicle to traverse at least an initial portion of the path.
See at least [0216] and figure 18, step 972, wherein the autonomous vehicle is maneuvered toward the destination to follow the grid path
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Laugier with Englard’s technique of determining a path toward the destination location and causing the vehicle to traverse the path. It would have been obvious to modify because doing so enables autonomous vehicles to efficiently process sensor data to determine the most appropriate maneuvers in view of safety, as recognized by Englard (see at least [0004], [0006], [0042], and [0044]-[0045]).

Regarding Claim 16, Laugier and Englard in combination disclose all of the limitations of Claim 1 as discussed above, and Laugier additionally teaches:
wherein the sensor data comprises an occupancy grid for a grid of locations in the environment of the vehicle
See at least [0001], wherein the sensor data is used to define a grid partitioned into cells and corresponding to the observed scene before the first and second probability densities are calculated
See at least [0004], wherein the scene observed by the sensors is represented by an occupancy grid
See at least [0074], wherein the observation Z, representing the sensor data as discussed above, does not take the form of coordinates, but takes the form of binary data, wherein Z=1 for cell C indicates that an object has been identified in occupancy grid cell C, and Z=0 for cell C indicates that no object has been identified in occupancy grid cell C

Regarding Claim 17, Laugier and Englard in combination disclose all of the limitations of Claim 1 as discussed above, and Laugier additionally teaches:
wherein the sensor data comprises an occupancy grid determined using at least one of a LIDAR sensor and a laser sensor.
See at least [0001], wherein the sensor data is used to define a grid partitioned into cells and corresponding to the observed scene before the first and second probability densities are calculated
See at least [0004], wherein the scene observed by the sensors is represented by an occupancy grid
See at least [0074], wherein the observation Z, representing the sensor data as discussed above, does not take the form of coordinates, but takes the form of binary data, wherein Z=1 for cell C indicates that an object has been identified in occupancy grid cell C, and Z=0 for cell C indicates that no object has been identified in occupancy grid cell C
See at least [0069] and [0076], wherein the observation Z, representing the sensor data as discussed above, is collected by a laser telemeter which emits and receives laser beams to detect the presence of obstacles

Regarding Claim 18, Laugier and Englard in combination disclose all of the limitations of Claim 1 as discussed above, and Laugier additionally teaches:
wherein determining the velocity field over locations in the environment includes processing the occupancy density and an occupancy density of the prior density to yield the velocity field.
See at least [0002]-[0004], wherein a first probability of occupancy of each cell C of the spatial grid is determined, or a first occupancy density over a discrete set of locations. Then, BOF is used to determine a second probability of occupancy of each cell C of the spatial grid is determined, or a second occupancy density over a discrete set of locations. 
See at least [0063], wherein the sensor model, or the first probability function, is P(Z|O, V, C). This first probability of occupancy represents the density.
See at least [0107], wherein in step 103 of figure 4, equation Pk(occ, vik|Z,C) is used to determine the second occupancy probability P resulting from Bayesian Occupancy Filtering (BOF) of a location in the environment C (as discussed above) with sensor data Z. This second occupancy probability P represents the occupancy density.
See at least [0103]-[0107], wherein the velocity field is calculated by processing the first occupancy probability density P(Z|O, V, C) and a prior iteration’s second occupancy probability density Pk-1(O, V) as discussed above. 
Therefore, the determination of the velocity field at iteration k uses both a current occupancy density (first occupancy probability) and an occupancy density of the prior density (second occupancy probability) determined from prior sensor data. As discussed above in the 35 U.S.C. 112(b) rejection, since both the first and second probabilities represent the occupancy probability over a discrete set of locations, both probabilities read on both density and occupancy density.

Regarding Claim 19, Laugier and Englard in combination disclose all of the limitations of Claim 18 as discussed above, and Laugier additionally teaches:
wherein determining the risk map for locations in the environment from the density and the velocity field includes processing the occupancy density and the velocity field.
See at least [0128]-[0130], wherein the occupancy values and the velocity values of each cell are used to determine the risk map at each iteration
See at least [0107], wherein the occupancy values and the velocity values are determined by Pk(occ, vik|Z,C). Therefore, at each cell, the probabilities of the occupancy values Pk(occ|Z,C) represent an occupancy density and the probability of the velocity field Pk(vik|Z,C) at each particle i represent the velocity field.

Claim(s) 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Laugier and Englard as applied to claims above, and further in view of US 20200118446 A1, filed 10/12/2018, hereinafter "Saunders".

Regarding Claim 7, Laugier and Englard in combination disclose all of the limitations of Claim 1 as discussed above, and Laugier teaches:
wherein determining the velocity field using the density and the prior density. 
See at least [0103]-[0107], wherein the first occupancy probability density P(Z|O, V, C) and a prior iteration’s second occupancy probability density Pk-1(O, V) are used to calculate Pk(occ, vik|Z,C), which includes the determined velocity field as discussed above
Therefore, the determination of the velocity field at iteration k uses both a current density and a prior density determined from prior sensor data
See at least [0094]-[0096] and figure 4, step 102, wherein the displacement of the grid corresponding to the displacement of the vehicle relative to the environment is used to determine the velocity field, similar to optical flow.
Laugier remains silent on:
determining a density flow
Saunders teaches:
determining a density flow using the density and prior density
Per Applicant’s Specification, pg. 8, lines 8-10, the occupancy density p(q) can, in one approach, comprise the location information output of the sensor system 110.
See at least [0089], wherein a sequence images are output from an optical sensor system (output of a sensor system at sequential points in time). In combination with Laugier’s teaching of a density over locations, as discussed above, this sequence of images reads on the density.
See at least [0089], wherein an optical flow is used to process a sequence of images (current density and prior density) to identify obstacles and control the vehicle in response.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Laugier and Englard with Saunders’ teaching of flow determination. It would have been obvious to modify because doing so allows reliable obstacle avoidance during trajectory planning, as recognized by Saunders (see at least [0003] and [0089]).

Regarding Claim 8, Laugier, Englard, and Saunders in combination disclose all of the limitations of Claim 7 as discussed above, and Laugier remains silent on:
determining the density flow includes using an optical flow algorithm to determine the density flow.
Saunders teaches:
determining a density flow using the density and prior density
Per Applicant’s Specification, pg. 8, lines 8-10, the occupancy density p(q) can, in one approach, comprise the location information output of the sensor system 110.
See at least [0089], wherein a sequence images are output from an optical sensor system (output of a sensor system at sequential points in time). In combination with Laugier’s teaching of a density over locations, as discussed above, this sequence of images reads on the density.
See at least [0089], wherein an optical flow is used to process a sequence of images (current density and prior density) to identify obstacles and control the vehicle in response.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Laugier and Englard with Saunders’ teaching of using an optical flow algorithm. It would have been obvious to modify because doing so allows reliable obstacle avoidance during trajectory planning, as recognized by Saunders (see at least [0003] and [0089]).

Regarding Claim 12, Laugier and Englard in combination disclose all of the limitations of Claim 1 as discussed above, and Laugier remains silent on:
wherein the route planning procedure comprises a random tree planner procedure.
Saunders teaches:
wherein the route planning procedure comprises a random tree planner procedure.
See at least [0061], wherein the trajectory planning comprises an RRT* algorithm, or a rapidly exploring random tree planner.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Laugier and Englard with Saunders’ teaching of using a random tree planner procedure in route planning. It would have been obvious to modify because doing so allows for reduced computation time, optimized results, and reliable obstacle avoidance, as recognized by Saunders (see at least [0062]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laugier and Saunders.

Regarding Claim 14, Laugier teaches:
A vehicle navigation system comprising:
See at least figure 2
a sensor system for acquiring sensor data characterizing locations of objects in the environment; 
See at least [0069]-[0069] and figure 2, sensor block 11 which includes a laser telemeter which outputs sensor data that characterizes the presence of obstacles and their position
See at least [0130], wherein the obstacles include dynamic (non-permanent, moving) objects
See at least [0070], wherein the observation data, which is sensor data characterizing locations of objects in the environment, is acquired by the analysis device
See at least [0054], wherein the observation data at an iteration k is labeled Zk
See at least [0097]-[0098] and figure 4, step 103, wherein this acquired sensor data Zk is used to determine the occupancy and motion (velocity field), discussed further below
a computer implemented dynamic map estimation component for determining a density over locations in an environment from the sensor data, 
Per Applicant’s Remarks, filed 07/05/2022, pg. 17, Section 14, this component will be interpreted to cover only a component that forms a dynamic map as a set of locations with risk density below a threshold.
See at least [0129]-[0130], wherein the occupancy probability density is thresholded to determine an expected future state of the environment, or an expected occupancy at each location q in the environment of the vehicle wherein the state of the environment, or the map, represents the movement of dynamic objects
See at least [0045], wherein a spatial grid is decomposed into discrete cells
See at least [0072] and figure 5, wherein the spatial grid represents a portion of the environment of the vehicle as viewed from above, or a two-dimensional physical environment of the vehicle
See at least [0048], wherein C identifies a cell in the spatial grid, or a discrete region in the environment
See at least [0015]-[0016], wherein each cell C contains a set of particles, each with a respective position and velocity, corresponding to locations in the environment
See at least [0002]-[0003], wherein a first probability of occupancy of each cell C of the spatial grid is determined, or a first occupancy density over a discrete set of locations, modeling the operation of the block of sensors
See at least [0063], wherein the sensor model, or the first probability function, is P(Z|O, V, C). 
See at least [0076], wherein P(Z|O, V, C) for sensor data zk for an iteration k gives a probability density function for an instantaneous occupancy grid at iteration k
including determining an occupancy density p(q) where q represents a location in a two-dimensional or three-dimensional physical environment of the vehicle, 
See at least [0003]-[0004], wherein BOF is used to determine a second probability of occupancy of each cell C of the spatial grid is determined, or a second occupancy density over a discrete set of locations
See at least [0107], wherein in step 103 of figure 4, equation Pk(occ, vik|Z,C) is used to determine the second occupancy probability P resulting from Bayesian Occupancy Filtering (BOF) of a location in the environment C (as discussed above) with sensor data Z. 
See at least [0064] and [0124], wherein the cells C of the grid and the occupancy probability are discrete
Per Applicant’s Specification, pg. 7, lines 21-25, a smoothing of the occupancy probability over discrete set of locations (a grid) is one approach to computing the occupancy density function p(q).
BOF inherently smooths occupancy probability density. See Tay (incorporated by reference by Laugier), Section 6, page 16, wherein BOF provides a form of temporal smoothing in determining occupancy probability densities.  Application No. 16/741,0394Docket No.: 70009-D70001 Amendment dated June 13, 2022 After Final Office Action of December 17, 2021 
determining a velocity field over locations in the environment from the density and at least one prior density determined from prior sensor data, 
See at least [0052]-[0053], wherein V represents the velocity vector at corresponding cell C
See at least [0126], [0129], [0131], [0133], and figure 5 wherein each occupied cell C of the spatial grid contains a velocity vector and a velocity field is determined
See at least [0107], wherein in step 103 of figure 4, equation Pk(occ, vik|Z,C) is used to determine the probability P representing the velocities vik in the velocity field resulting from Bayesian Occupancy Filtering (BOF) of a location in the environment C (as discussed above) with sensor data Z. 
See at least [0107], where P is a function of β for cells occupied by dynamic objects, and see at least [0105], wherein β is a function of α for cells occupied by dynamic objects, and see at least [0104], wherein α is a function of wk-1 for cells occupied by dynamic objects.
See at least [0103], wherein wk-1  is dependent on Pk-1(O, V|zk-1) or P(Ok-1, Vk-1), which are both equivalent to the occupancy density O and velocity field V determined from prior sensor data z at the previous iteration k-1, as also shown in [0086]-[0088]
See at least [0103]-[0107], wherein the first occupancy probability density P(Z|O, V, C) and a prior iteration’s second occupancy probability density Pk-1(O, V) are used to calculate Pk(occ, vik|Z,C), which includes the determined velocity field as discussed above
Therefore, the determination of the velocity field at iteration k uses both a current density and a prior density determined from prior sensor data
and determining a risk map for locations in the environment from the density and the velocity field; 
See at least [0129]-[0130], wherein the occupancy probability density is thresholded to determine an expected future state of the environment, or an expected occupancy at each location q in the environment of the vehicle
Per Applicant’s Specification, pg. 5, lines 15-20, the risk map is equivalent to a risk density, the expected occupancy at a point q 
route planning using the risk map 
See at least [0129]-[0130] and figure 5, step 105, wherein the expected future occupancy state, or risk map, is used to perform actions or decisions made by the vehicle, such as automatic braking
Laugier remains silent on:
and a computer implemented route planner for determining a path toward a destination location 
Saunders teaches:
and a computer implemented route planner for determining a path toward a destination location 
See at least [0061], wherein the trajectory planning comprises an RRT* algorithm, or a rapidly exploring random tree planner.
See at least [0092] and figure 2C, wherein the random tree planner algorithms are performed by computer-implemented trajectory planner 240
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Laugier with Saunders’ teaching of using a random tree planner procedure in route planning. It would have been obvious to modify because doing so allows for reduced computation time, optimized results, and reliable obstacle avoidance, as recognized by Saunders (see at least [0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667